UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7569



JAMES MALLARD,

                                             Petitioner - Appellant,

          versus


SUPERINTENDENT PERLMAN,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-05-436)


Submitted:   December 21, 2005            Decided:   January 11, 2006


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Mallard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              James Mallard moves for a certificate of appealability,

seeking    review    of   the    district     court's      order    dismissing     as

successive his petition filed under 28 U.S.C. § 2254 (2000).                       An

appeal may not be taken from the final order in a § 2254 proceeding

unless    a   circuit     justice   or   judge      issues   a     certificate     of

appealability.      28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue for claims addressed by a district

court     absent    “a    substantial    showing      of     the    denial   of     a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).         A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322,

338 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that Mallard has not made the

requisite     showing.       Accordingly,      we    deny    the    motion   for    a

certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                        DISMISSED


                                      - 2 -